Citation Nr: 9915181	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
hyperextension injury to the cervical region with cord 
contusion, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970, and from February 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to an increased evaluation 
for residuals of a hyperextension injury to the cervical 
region with cord contusion and also denied total disability 
evaluation based on individual unemployability.  

In September 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain and limitation of 
motion. 

3.  Current objective findings of the veteran's cervical 
spine include some tenderness, some limitation of range of 
motion, but no atrophy, sensory deprivation, or loss of motor 
function or strength.  

4.  There is no objective clinical evidence of ankylosis, 
severe limitation of motion, or neurological involvement.  

5.  The veteran's only service-connected disability is a 
cervical spine disability currently rated at 20 percent 
disabling.

6.  The veteran has employment experience as an electrician, 
carpenter, and maintenance man.  He last worked full-time in 
1995 and reportedly completed his GED in 1970.

7.  The veteran's service-connected disability does not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 

8.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis or the assignment of a total 
rating on an extraschedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 
percent for residuals of a hyperextension injury to the 
cervical region with cord contusion have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010-5003, 5287, 
5290, 5293 (1998). 

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

I.  Entitlement to an Increased Rating for Residuals of a 
Hyperextension Injury to the Cervical Region with Cord 
Contusion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO originally rated the veteran's cervical spine 
disability under DCs 5293-5290.  The Board will also consider 
DCs 5010-5003 and 5287 for arthritis and cervical ankylosis.   
Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  38 C.F.R. § 4.71a, DC 5287 (1998).  Slight 
limitation of motion of the cervical segment of the spine 
warrants a 10 percent evaluation under DC 5290.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.  38 C.F.R. § 4.71a, DC 
5290 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

In August 1995, the veteran sought treatment for numbness of 
his fingers and difficulty holding objects.  He related that 
he had injured his elbow in July 1995 and had received a 
cortisone shot.  In September 1995, he complained of numbness 
and burning of the forearms and fingers, and a two month 
history of neck pain.  A September 1995 MRI report indicated 
fusion of the C3-C4 vertebral body including the posterior 
elements, likely congenital in etiology, degenerative disc 
disease at C5-C6, and disc bulges at C4-C5 and C5-C6.  In 
October 1995, he complained of pain in the neck, right elbow 
with numbness, and right and left ulnar distributions of the 
hand and had been unable to work as a maintenance worker.  He 
was diagnosed with upper extremity radiculopathy.  

A December 1995 occupational therapy note revealed that the 
veteran complained of pain in the entire right arm and a 
trigger finger of the left middle digit.  He reported 
numbness of the right and left ring and small fingers.  
Shoulder strength was not tested as the veteran reported he 
was under follow-up evaluation for his neck problems.  
Strength of the right elbow, forearm, wrist, and finger 
extensors was normal.  Weakness of the ulnar finger flexors, 
ring, and small digit was noted.  Intrinsic weakness was 
noted in the middle, ring, and small digits.  The clinical 
assessment was significant pain in the right wrist and finger 
extensor tendon, which was exacerbated by a forceful fist.  

In January 1996, the veteran complained of bilateral numbness 
in the lateral half of the ring finger and little finger, 
burning in both elbows, and bilateral neck pain and stiffness 
since May 1974.  Occupational therapy issued wrist splints, 
and he underwent phonophoresis treatment, and was instructed 
on use of hydrocortisone cream, deep friction massage, and 
ice treatment at home.  In May 1996, he sought treatment for 
chronic neck pain and filed his claim.  In a June 1996 note, 
it was reported that he had no percussion tenderness over the 
entire spine.  

In a September 1996 VA spinal cord examination report, the 
veteran related that he hit a pipe at eye level in service, 
which caused him to fall backwards.  He was hospitalized for 
a period of time and treated with a neck immobilizer.  He 
indicated a two-year history of an inability to work because 
his neck hurt and his hands became numb and he could not hold 
anything.  He complained of pain in the neck radiating down 
to the upper back and numbness of his fingers.  He reported 
that he sought treatment in June and July 1996 from two 
neurologists.  Nerve conduction studies showed carpal tunnel 
syndrome and an MRI failed to show any disc herniation or 
compromise of the cervical cord or cervical root.  He 
apparently had mild degenerative joint disease at the C5-C6 
level.  There was a fusion of the C3-C4 vertebral body, which 
was most likely congenital in etiology and other disc bulges, 
which the examiner characterized as "wear and tear."  

Physical examination revealed that the veteran was 
ambulatory.  Neck range of motion was not limited.  There was 
no tenderness or spasm of the neck muscles during palpation.  
Neurological examination showed that muscle strength was 
equal in both hands, there was no muscle atrophy or tremors.  
Biceps and triceps jerks were 0 to trace, bilaterally.  There 
was no atrophy of the muscles of the hands.  The final 
diagnoses included mild degenerative joint disease of the 
cervical spine.

In a February 1998 VA spine examination report, the veteran 
related hitting a horizontal pipe in service and falling 
backwards down a hill and having an immediate burning 
sensation in both of his upper extremities.  He indicated 
that he was diagnosed with carpal tunnel syndrome and had 
undergone surgery.  He developed reflex sympathetic dystrophy 
in both of his hands.  He complained of dull neck pain in the 
posterior cervical region with occasional sharp pain in that 
area.  He reported "knots" in the area when he worked 
overhead.  He reported that he had occasional burning pain in 
the right radial forearm, middle third forearm, and proximal 
left forearm since his in-service accident.  He indicated he 
had diminished grip and difficulty opening jars since the 
carpal tunnel problem.  

Physical examination revealed that the veteran tended to 
limit his neck motion as he changed positions and there was 
normal cervical lordosis.  There was no spasm, splinting, or 
trigger points found.  He had tenderness over the tip of the 
spinous process at C7.  Range of motion of the cervical spine 
was flexion to 60 degrees, extension to 30 degrees, rotation 
to 50 degrees, bilaterally, and lateral bending to 30 
degrees, bilaterally.  No atrophy was noted in the upper 
extremities.  There was no sensory deprivation to pinprick 
and motor function was intact.  X-rays reportedly showed a 
congenital fusion at C3-C4, neural foramen were patent, and 
there was no evidence of spondylosis.  It was the examiner's 
opinion that the veteran's cervical symptomatology and the 
residual occasional hyperesthesia in the forearms were 
related to the cervical injury in 1974.  However, he 
concluded that the carpal tunnel syndrome and the subsequent 
reflex sympathetic dystrophy were not related to the initial 
injury.

Finally, in a February 1998 VA spinal cord examination 
report, the veteran complained of neck pain with movement, 
primarily with extension or lateral rotation.  He had a 
cramping sensation in the cervical paravertebral region, with 
pain radiation.  Medications included Tylenol #3, ibuprofen, 
and a muscle relaxant, which had helped to relieve the pain.  
He claimed weakness in the upper extremities and difficulty 
lifting objects, characterized as being compounded by the 
carpal tunnel syndrome.  There was good strength in all 
muscle groups of the upper extremities, but pain in the 
wrists.  He was able to walk without difficulty.  Range of 
motion of the neck was rotation to 60 degrees to either side 
with pain, and extension of the neck greater than 10 degrees 
caused pain.  There was full neck flexion.  The examiner 
opined that despite local neck pain, which was positional, 
there was no clinical evidence of radiculopathy or 
myelopathy.  

The examiner remarked that the veteran may have residuals of 
bilateral carpal tunnel syndrome but could not be tested 
adequately.  Subsequent cervical X-rays showed that the 
veteran had a developmental fusion of C3-C4.  The 
intervertebral disc spaces were well preserved and there was 
no significant abnormal mobility between flexion and 
extension, although there was not much movement identified, 
possibly due to muscle spasms.  Except for the developmental 
fusion of C3-C4, the clinical impression was unremarkable 
cervical spine series.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 20 percent 
rating for a cervical spine disability is warranted.  

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  In the most 
recent VA examination, the veteran had range of motion of the 
cervical spine.  Because the evidence does not show ankylosis 
of the cervical spine, there is no basis under DC 5287 for a 
higher rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5290.  The most recent VA examination 
report indicates that the veteran had normal flexion, side 
movements to 60 degrees, and extension to 10 degrees.  The 
examiner did not indicate finding any significant limitation 
of motion.  Thus, as severe limitation of motion of the 
cervical spine is not shown, there is no basis for a higher 
rating under DC 5290.  In addition, compensation is 
anticipated under this code for limitation of motion and a 
separate compensable rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
the evidence shows disc bulging at C4-C5 and C5-C6, but they 
were characterized as small and mildly indenting the spinal 
cord.  This is further supported by one examiner's 
characterization of the disc bulges as "wear and tear."  In 
addition, his symptomatology does not indicate evidence of 
neurological findings, muscle weakness, atrophy, sensory 
deprivation, or motor dysfunction.  Further, the veteran has 
ever had clinical evidence of muscle spasms, although a 
recent X-ray indicated possible muscle spasms.  Moreover, he 
has reported pain on motion but it appears to be successfully 
treated with medication.  The lack of neurological 
involvement is also supported by the most recent VA 
examination report in which the examiner opined that there 
was no evidence of radiculopathy or myelopathy.  This 
"negative" clinical evidence against the assignment of a 
greater than 20 percent disability rating under DC 5293 
outweighs any uncorroborated "positive" contentions by the 
veteran as to more severe symptoms.  In the absence of 
findings of severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, a higher than 20 
percent evaluation under DC 5293 is not warranted. 

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 20 percent under DCs 5287, 5290, or 5293.  
Multiple examinations simply do not show that the veteran's 
symptoms satisfy the schedular criteria.  As noted above, 
physical examinations revealed no tenderness or spasms, no 
fixed deformities, some limitation of motion, and no 
neurological involvement as evidenced by intact sensation.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 20 
percent rating and indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of cervical ankylosis, severe 
limitation of motion of the cervical spine, or severe 
intervertebral disc syndrome as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a cervical spine disability, the currently 
assigned 20 percent evaluation contemplates the pain and 
symptomatology consistent with his cervical disability.  
Furthermore, this rating contemplates the degree of 
functional limitation due to pain.  There is, therefore, no 
basis for a further increased rating under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

The Board has considered the veteran's written statements 
that his cervical spine disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his cervical spine disability warrants no more 
than a 20 percent evaluation.

II.  Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1998).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1998).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his single service-connected disability is a 
cervical spine disability currently rated at 20 percent 
disabling.  Thus, the veteran does not meet the schedular 
criteria for total disability.  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1998).

The veteran was born in December 1949.  Apparently, he 
completed his GED in 1970.  He listed a neck injury in the 
original disability application as the service-connected 
disability that precluded him from working and stated that he 
last worked full time in 1995.  In evaluating the veteran's 
claim, the Board stresses that only disabilities stemming 
from the service-connected conditions, namely a cervical 
spine disability, may be considered.  The Board also notes 
that the veteran has carpal tunnel syndrome, which is not 
shown to be related to service connected disability or 
otherwise service connected at this time.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation.  
Specifically, the clinical evidence of record suggests that 
the veteran's nonservice-connected carpal tunnel syndrome is 
the primary reason he claims he is unable to work.  
Significantly, he claims that he has been unable to work 
since July 1995, which was the first occasions that he sought 
treatment for pain in his hands and arms.  At the time of 
initial treatment, he related that he could not hold things 
and it was affecting his ability to work.  Shortly 
thereafter, he was diagnosed with carpal tunnel syndrome.  In 
addition, outpatient treatment notes during that time suggest 
that he was having difficulty working because he was unable 
to grasp objects due to carpal tunnel syndrome, not neck pain 
or limitation of motion.  Further, his neck pain appears to 
be fairly well controlled on medication and he have never 
been hospitalized for the disability.  Accordingly, 
limitations to his employment were reported primarily to be 
related to carpal tunnel syndrome.  This is further supported 
by outpatient treatment records, which reveal on-going 
treatment and subsequent surgery for carpal tunnel syndrome.  
Thus, it is the Board's determination that the veteran is not 
precluded from performing a substantially gainful occupation 
as a result of his service-connected cervical spine 
disability.  Accordingly, entitlement to a total disability 
rating based on individual unemployability is not warranted. 

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorder, without 
regard to any nonservice-connected disorders or advancing age 
make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
He has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 20 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (1998); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The veteran's cervical spine disability is not, 
in the Board's determination, so severely disabling as to 
render him or the average person similarly situated unable to 
secure and follow substantially gainful employment, nor does 
the evidence of record reflect that this condition would 
render him individually unable to follow a substantially 
gainful occupation.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorder, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

Entitlement to an increased rating for residuals of a 
hyperextension injury to the cervical region with cord 
contusion, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

